Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 3, referring to an “opposite side” of the bolt is unclear when the limitation appears to be referring to the ends.  In claim 1, line 9, “a portion” appears to be a double inclusion because it seems to be referring to the same portion introduced in the pervious line.  In claim 1, line 11, “a lock nut” is a double inclusion because the lock nut was already introduced in line 5.  In claim 6, the preamble is inconsistent with the other claims where it is unclear what is intended to be claimed.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson (US 4,085,649).  Christensson discloses a bolt tensioning assembly and method comprising: a bolt (2) having opposite first and second ends with the first end provided with a larger diameter portion (4) including a counter-pressure surface (at 20) and external threads (not labeled); a hydraulic bolt tensioning device (3) comprising a cylinder housing (6), a piston (7) and a piston rod formed as the portion of the bolt shown to be enclosed within the tensioning device; and a lock nut (5) being threaded on the first end portion of the nut to be tightened against the cylinder housing after a hydraulic pressure has been released from the tensioning device (column 3, first paragraph).  The first end portion is a nut (4) threaded on the bolt and is also read to integral with the bolt when assembled.  The bolt tensioning device is located between the lock nut and a structural element (1; see Figs. 2 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Britton (US 7,673,849) and Kamppila (US 7,195,439) are of particular interest for teaching the equivalence of a tensioning device acting on a nut and acting directly on a bolt head.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677